DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This is in response to Application 16/031936 filed on July 10, 2018 in which Claims 1-20 are presented for examination.

Status of Claims
Claims 23 and 24 have been added.  Claims 1 and 11 have been amended.  Claims 3, 13, 21 and 22 have been canceled.  Claims 1, 2, 4-11, 14-20, 23 and 24 are pending, of which claims 1, 2, 4-11, 14-20, 23 and 24 are rejected under 103.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 
patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 7, 11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1).


Claim 1, Lv teaches a method, comprising: receiving information concerning a threat to stored data (View Lv ¶ 13, 30, 36; predict disk failure); wherein a portion of the information is generated by, and received from, one or more sensors configured to monitor and report on or more physical aspects of a physical volume within which elements of a protection system are located (View Lv ¶ 22, 33, 34, 37; health condition monitored, S.M.A.R.T.; plurality of disks); correlating the information with a preemptive action which, when taken, prevents harm to the stored data by the threat (View Lv ¶ 13; avoid data loss); implementing the preemptive action before the threat causes harm to the stored data (View Lv ¶ 41, 51; determine failure location before failure occurs; diagnostic process initiation); and taking an action to at least partly return a system associated with the stored data to a pre-threat state (View Lv ¶ 51; return to dormant state).

Lv does not explicitly teach one of the sensors that monitors and reports on a physical aspect of the physical volume does not monitor or report on performance of a physical component. 

However, Daigle teaches one of the sensors that monitors and reports on a physical aspect of the physical volume does not monitor or report on performance of a physical component (View Daigle Fig. 16; ¶ 217-219, 295, 323, 324, 400; smoke detector (sensors)). 

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with one of the sensors that monitors and reports on a physical aspect of the physical volume does not monitor or report on performance of a physical component since it is known in the art that a sensor can monitor environmental conditions (View Daigle Fig. 16; ¶ 217-219, 295, 323, 324, 400). Such modification would have allowed a sensor to detect an environmental threat to stored data in a physical building.

Claim 11 is the medium corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 24 is the system corresponding to the method of Claim 1 and is therefore rejected under the same reasons set forth in the rejection of Claim 1.

Claim 4, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv further teaches one of the sensors is an element of a third party monitoring system (View Lv ¶ 37; S.M.A.R.T.).

Claim 7, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv further teaches the harm prevented by the preemptive action comprises one or more of a loss of the stored data, theft of the stored data, and/or corruption of the stored data (View Lv ¶ 3; hard disk failure).

Claim 17 is the medium corresponding to the method of Claim 7 and is therefore rejected under the same reasons set forth in the rejection of Claim 7.



Claim(s) 2 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1) and further in view of Gottlieh (US Patent Application 2016/0366220 A1).

Claim 2, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv does not explicitly teach the physical volume is defined by a building and the stored data resides at a datacenter at least partially located within the building.

However, Gottlieh teaches the physical volume is defined by a building and the stored data resides at a datacenter at least partially located within the building (View Gottlieh ¶ 90; physical server within a building).

 since it is known in the art that a physical server can be used (View Gottlieh ¶ 90).  Such modification would have allowed a failure to be prevented.


Claim 12 is the medium corresponding to the method of Claim 2 and is therefore rejected under the same reasons set forth in the rejection of Claim 2.

Claim(s) 5 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1) and further in view of Bicknell (US Patent Application 2005/0216800 A1).

Claim 5, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv does not explicitly teach the preemptive action comprises copying some of the stored data.  However, Bicknell teaches the preemptive action comprises copying some of the stored data (View Bicknell ¶ 37; backup copy of data).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the preemptive action comprises copying some of the stored data since it is known in the art that backup data can be (View Bicknell ¶ 37). Such modification would have allowed a failure to be prevented.

Claim 15 is the medium corresponding to the method of Claim 5 and is therefore rejected under the same reasons set forth in the rejection of Claim 5.

Claim(s) 6 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1) and further in view of Nagasawa (US Patent Application 2013/0036324 A1).

Claim 6, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv does not explicitly teach one or more of the sensors is located within the physical volume.

However, Nagasawa teaches one or more of the sensors is located within the physical volume (View Nagasawa ¶ 18; server includes monitoring unit)

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with one or more of the sensors is located within the physical volume since it is known in the art that an IOT sensor can be used (View Nagasawa ¶ 18). Such modification would have allowed a failure to be prevented.

Claim 16 is the medium corresponding to the method of Claim 6 and is therefore rejected under the same reasons set forth in the rejection of Claim 6.

Claim(s) 8, 10, 18 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1) and further in view of Gordon (US Patent Application 2015/0254150 A1).

Claim 8, most of the limitations of this claim has been noted in the rejection of Claim 1.  Lv does not explicitly teach the threat comprises a physical threat to the stored data.

However, Gordon teaches the threat comprises a physical threat to the stored data (View Gordon ¶ 175; natural disaster).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the threat comprises a physical threat to the stored data since it is known in the art that a physical threat can be detected (View Gordon ¶ 175). Such modification would have allowed a failure to be prevented.

Claim 18 is the medium corresponding to the method of Claim 8 and is therefore rejected under the same reasons set forth in the rejection of Claim 8.



However, Gordon teaches the threat is a natural disaster, or a human-caused condition (View Gordon ¶ 175; natural disaster).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the threat is a natural disaster, or a human-caused condition since it is known in the art that a natural disaster can be detected (View Gordon ¶ 175). Such modification would have allowed a failure to be prevented.

Claim 20 is the medium corresponding to the method of Claim 10 and is therefore rejected under the same reasons set forth in the rejection of Claim 10.

Claim(s) 9 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1) and further in view of Patnaik (US Patent Application 2017/0242599 A1).




However, Patnaik teaches implementation of the preemptive action causes a reduction to one or both of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO), relative to what the RPO and/or RTO would have been, respectively, had the preemptive action not been taken (View Patnaik ¶ 57; reduce RTO/RPO).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with implementation of the preemptive action causes a reduction to one or both of a Recovery Point Objective (RPO) and a Recovery Time Objective (RTO), relative to what the RPO and/or RTO would have been, respectively, had the preemptive action not been taken since it is known in the art that an RTO/RPO can be taken (View Patnaik ¶ 57). Such modification would have allowed a failure to be prevented.

Claim 19 is the medium corresponding to the method of Claim 9 and is therefore rejected under the same reasons set forth in the rejection of Claim 9.

Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1) and further in view of Sporel (US Patent Application 2015/0212909 A1).

Claim 14, most of the limitations of this claim has been noted in the rejection of Claim 11.  Lv does not explicitly teach the preemptive action comprises failing over an application to another datacenter, so as to avoid possible downtime of the application that would otherwise occur as a result of the threat.

However, Sporel teaches the preemptive action comprises failing over an application to another datacenter, so as to avoid possible downtime of the application that would otherwise occur as a result of the detected threat (View Sporel ¶ 27; failover application).


It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with the preemptive action comprises failing over an application to another datacenter, so as to avoid possible downtime of the application that would otherwise occur as a result of the threat since it is known in the art that an application can be failed over (View Sporel ¶ 27). Such modification would have allowed a failure to be prevented.

Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lv (US Patent Application 2016/0092292) in view of Daigle (US Patent Application 2010/0046553 A1) and further in view of Jayakumar (US Patent Application 2017/0343987 A1).

Claim 23, most of the limitations of this claim has been noted in the rejection of Claim 11.  Daigle further teaches one of the sensors that monitors and reports on a physical aspect of the physical volume, and does not monitor or report on performance of a physical component (View Daigle Fig. 16; ¶ 217-219, 295, 323, 324, 400; smoke detector (sensors)).

The combination of teachings above do not explicitly teach an Internet of Things edge sensor.

However, Jayakumar teaches an Internet of Things edge sensor (View Jayakumar 4; IoT sensors).

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the combination of teachings with an Internet of Things edge sensor since it is known in the art that an IoT sensor can be used (View View Jayakumar 4). Such modification would have allowed a sensor to detect an environmental threat and generate an alarm.


Response to Arguments

Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments with respect to claim(s) 11 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAI E BUTLER whose telephone number is (571)270-3823.  The examiner can normally be reached on 8 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matt Kim can be reached on 571-272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARAI E BUTLER/Primary Examiner, Art Unit 2114